Filing Date: 4/29/2019
Applicant: Huang
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the election filed on 11/5/2020.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions.  In the event the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for a rejection as subject to pre-AIA  instead will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of invention I, reading on a semiconductor device, and species 3, reading on figure 14B, in the reply filed on 11/5/2020, is acknowledged.  The applicant indicated that claims 1-4, 6-15 and 21-25 read on the elected invention and species.  Claims 8, 11-15 and 21-25, however, read on a non-elected species of the claimed invention.  Accordingly, claims 5, 8, 11-15 and 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Amendment Status
The amendment filed on 11/5/2020, responding to the Office action in paper no. 2, mailed on 9/9/2020, has been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1-15 and 21-25.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter that the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite.
Claim 9 fails to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor regards as the invention.
Claim 9 recites the limitation "the first portion of the epitaxial structure".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hook (US 6026964) in view of Wang (US 10079261).
e.g., figs. 3L and 4) shows most aspects of the claimed invention including an image sensor structure 20 comprising:
A substrate 50 having a first surface
A first doped region 64 of a first conductivity type in the substrate and under the first surface
A second doped region 66 of a second conductivity type in the substrate and under the first surface
A gate structure 68 on the first surface and overlapping a boundary of the first and second doped regions
Hook also teaches that the substrate and regions of the sensor are made of semiconductor material (see, e.g., col.4/l.3), but fails to specify an epitaxial structure on the first surface of the substrate.  Wang, on the other hand teaches using epitaxial structures 161,163,165 to protect the underlying semiconductor material 101 (see, e.g., figs. 1A and 1B, and col.4/ll.23-27).
Accordingly, it would have been obvious at the time of filing the invention to one of ordinary skill in the art to use the epitaxial structure of Wang in the image sensor structure of Hook to protect the semiconductor material.
Regarding claim 2, Wang (see, e.g., col.4/l.18) teaches that the height of the epitaxial structure is about 200-800 Å over the first surface.
Regarding claim 3, Wang (see, e.g., fig. 1B) shows a contact plug 141 in contact with the epitaxial structure.
163 of the second conductivity type over the first doped region (see, e.g., figs. 1A and 1B, and col.3/ll.30-32).
Regarding claim 7, Hook (see, e.g., fig. 3L) shows the structure 20 further comprising a third doped region 62 of the first conductivity type in the substrate, interfacing with the second doped region 66.
Regarding claim 9, Hook (see, e.g., fig. 3L) shows the structure 20 further comprising a fourth doped region 72 of the second conductivity type in the first doped region 64.  Wang teaches contacting the fourth doped region with the epitaxial structure to protect the underlying semiconductor material (see, e.g., figs. 1A and 1B, and col.4/ll.23-27).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hook/Wang in view of Cheng (US 2013/0175606).

Regarding claim 4, Hook/Wang shows most aspects of the instant invention (see, e.g., paragraphs 10-12 and 14 above).  They, however, fail to specify that a bottom of the contact plug be lower than a top surface of the epitaxial structure.  Cheng (see, e.g., par. 0050), on the other hand, teaches doing so to reduce the contact area resistance.
Accordingly, it would have been obvious at the time of filing the invention to one of ordinary skill in the art to have the bottom of the contact plug of Hook/Wang lower than the top surface of the epitaxial structure, as suggested by Cheng, to reduce the contact area resistance.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hook/Wang in view of Kodaira (US 2019/0019833).
e.g., paragraphs 10-12 above).  They, however, fail to specify a contact etch stop layer laterally surrounding the epitaxial structure.  Kodaira, on the other hand, teaches using such a layer 49 to protect the substrate from contamination and damage (see, e.g., fig. 3 and par.0056/ll.6-9).
Accordingly, it would have been obvious at the time of filing the invention to one of ordinary skill in the art to include the contact etch stop layer of Kodaira in the sensor structure of Hook/Wang to protect the substrate from contamination and damage.
Conclusion
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.


/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
							
MDP/mdp
February 18, 2021